Citation Nr: 0814142	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-32 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed asbestosis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the RO.  

The veteran's appeal originally included the issues of 
service connection for tinnitus.  During the pendency of the 
appeal, the RO, in a January 2006 decision, granted service 
connection for tinnitus and assigned a 10 percent evaluation 
effective on November 3, 2004, the date of the veteran's 
claim for service connection.  

The veteran was notified of this decision and did not file a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the issue of tinnitus has been resolved.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second NOD must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability).  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2008.  

Pursuant to a March 2008 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  



FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss 
disability is shown as likely as not to be due to the 
exposure to acoustic trauma during the veteran's period of 
active service.  

2.  In March 2008, prior to the promulgation of a decision, 
the Board received notification of the veteran's intent to 
withdraw his appeal concerning the claim for asbestosis from 
appellate consideration.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran in this appeal concerning the claim for 
asbestosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Bord has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  


A.	Bilateral hearing loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the threshold 
for any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; the threshold at three of 
these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The Board has reviewed the veteran's service medical records 
and observes that the whispered voice hearing tests from the 
veteran's February 1951 enlistment examination and his 
February 1953 separation exam showed bilateral hearing of 15 
out of 15.  No pure tone audiological testing was performed, 
however, as is required to determine disability for impaired 
hearing.  38 C.F.R. § 3.385.  

Subsequent to service, both private and VA audiological 
treatment records are replete with reference to complaints 
and treatment for hearing loss.  A private audiological test 
from February 2004 showed pure tone thresholds at or above 40 
decibels at the 2000, 3000 and 4000 Hertz levels in both 
ears, which signifies a bilateral hearing loss disability 
under 38 C.F.R. § 3.385.  

During a November 2005 VA examination, the veteran complained 
of having trouble hearing the TV as well as hearing 
conversations in a group setting.  He reported having had 
military noise exposure without the benefit of hearing 
protection.  After service, he worked in an automobile 
factory and for the railroad.  He did not use hearing 
protection in these capacities either.  

The audiological tests showed mild to profound sensorineural 
hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.  Word recognition 
was poor in the right ear and fair in the left ear.  

The VA examiner opined that the hearing problem was not 
likely due to military noise exposure because there were no 
records from service to the present of bilateral hearing 
loss.  

The veteran in this case has consistently asserted, including 
in his March 2008 Board hearing testimony, that his bilateral 
hearing loss began during his military service as a result of 
his exposure to various artillery fire without the use of 
hearing protection and has continued to the present.   

In this regard, the Board notes that while not competent to 
render an opinion as to medical causation, the veteran is 
certainly competent to report continuity of symptomatology 
since service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  To that end, the Board notes that the veteran 
filed a claim of service connection for "ear problems" 
shortly after service in October 1961.  

Thus, the Board finds that this lay evidence to this extent 
constitutes competent evidence and presents probative value 
as to the matter of the onset of the veteran's symptoms.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report that on which he or she has personal 
knowledge).  

Given the demonstrated complaints of "ear problems" shortly 
after service, the veteran's credible statements of having 
had bilateral hearing problems for many years, and the nature 
and the profound extent of the loss, the Board finds that the 
onset of these problems can be dated back to his initial 
exposure to excessive noise levels in service without the use 
of hearing protection.  

Overall, the Board finds the evidence to be in relative 
equipoise in showing that the current bilateral sensorineural 
hearing loss as likely as not is due to the exposure to 
documented acoustic trauma that began during his period of 
active service.  By extending the benefit of the doubt to the 
veteran, service connection for the hearing loss is 
warranted.  See 38 C.F.R. § 3.303(d).  


B.	Asbestosis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  

Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  

The veteran has notified the Board that he wished to withdraw 
his appeal in March 2008 before a final decision was 
promulgated.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  

Accordingly, at this point, the Board does not have 
jurisdiction to review the appeal further.  




ORDER

Service connection for bilateral hearing loss is granted.  

The appeal as to the claim of service connection for 
asbestosis is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


